               Case 3:19-cv-04238-MMC Document 278-1 Filed 10/09/20 Page 1 of 3




 1 Sean S. Pak (SBN 219032)
     seanpak@quinnemanuel.com
 2   Iman Lordgooei (SBN 251320)
     imanlordgooei@quinnemanuel.com
 3   QUINN EMANUEL URQUHART & SULLIVAN, LLP
     50 California Street, 22nd Floor
 4   San Francisco, CA 94111
     Telephone: (415) 875-6600
 5   Facsimile: (415) 875-6700

 6 Jodie W. Cheng (SBN 292330)
   jwcheng@jwc-legal.com
 7 JWC  LEGAL
   One Market Plaza, Suite 3600
 8 San Francisco, California 94105
   Telephone: (415) 293-8308
 9 Attorneys for Plaintiffs,
10 Proofpoint, Inc. and Cloudmark LLC
11
12
13                                      UNITED STATES DISTRICT COURT
14                                     NORTHERN DISTRICT OF CALIFORNIA
15                                         SAN FRANCISCO DIVISION
16
                                                       CASE NO. 3:19-cv-04238-MMC (RMI)
17 PROOFPOINT, INC.; CLOUDMARK LLC
                                                       DECLARATION OF JODIE W. CHENG
18
                         Plaintiffs,                   IN SUPPORT OF PLAINTIFFS’
19                                                     ADMINISTRATIVE MOTION TO FILE
               vs.                                     UNDER SEAL
20
21 VADE SECURE, INCORPORATED; VADE                     Hearing
22 SECURE SASU; OLIVIER MARIO
                                                       Date: N/A (General Order 72-6)
     LEMARIÉ                                           Judge: Hon. Maxine M. Chesney
23
                         Defendants.
24
25
26
27
28

     05829-00002E/12371162.1
               Case 3:19-cv-04238-MMC Document 278-1 Filed 10/09/20 Page 2 of 3




 1 I, Jodie W. Cheng, declare as follows:

 2             1.        I am an attorney licensed to practice law in the State of California and an attorney

 3 with JWC Legal, located at One Market Plaza, San Francisco, CA 94105. I am counsel for

 4 Proofpoint, Inc. and Cloudmark LLC (collectively, “Plaintiffs”) in the above-captioned matter.

 5             2.        I have personal knowledge of the facts set forth in this declaration and, if called as

 6 a witness, could and would competently testify to the matters set forth herein.

 7             3.        I submit this declaration in support of Plaintiffs’ Reply in Support of Motion to

 8 Dismiss Vade Defendants’ Counterclaims (“Plaintiffs’ Reply”).

 9             4.        I have reviewed Plaintiffs’ Reply. Portions of Plaintiffs’ Reply contain confidential

10 information of Plaintiffs and is considered “Confidential, “Highly Confidential – Source Code,”

11 or “Highly Confidential – Attorneys’ Eyes Only” under the Protective Order (Dkt. 117). Further,

12 other portions contain, discuss, or relate to information that Defendants Vade Secure, Incorporated

13 and Vade Secure SASU (“Vade Defendants”) designated as “Confidential,” “Highly Confidential

14 – Source Code,” or “Highly Confidential – Attorneys’ Eyes Only.” Compelling reasons support

15 sealing the documents or portions thereof, as set forth below:

16

17                  Location of Confidential Material                Basis For Filing Under Seal:

18            Plaintiffs’ Reply in Support of Motion to       Contains, discusses, or relates to
              Dismiss Vade Defendants’                        information that Defendants Vade Secure,
19            Counterclaims                                   Incorporated and Vade Secure SASU
                                                              (“Vade Defendants”) designated as
20            Vade Defendants’ Confidential
                                                              “Confidential,” “Highly Confidential –
              Information Redacted at:
21                                                            Source Code,” or “Highly Confidential –
                       p. 15, ll. 19–20                      Attorneys’ Eyes Only.”
22

23

24

25

26

27

28
     05829-00002E/12371162.1

                                                           -1-                   Case No. 3:19-cv-04238-MMC (RMI)
                                 DECLARATION OF J. CHENG ISO PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
               Case 3:19-cv-04238-MMC Document 278-1 Filed 10/09/20 Page 3 of 3




 1
              Plaintiffs’ Reply in Support of Motion to       Contains information that is “HIGHLY
 2            Dismiss Vade Defendants’                        CONFIDENTIAL – ATTORNEYS’ EYES
              Counterclaims                                   ONLY” under the Protective Order (Dkt.
 3                                                            117), and is entitled to sealing for the same
              Plaintiffs’ Confidential Information
                                                              reason set forth in the Court’s Order
 4            Redacted at:
                                                              Granting in Part and Denying in Part
                       p. 4, ll. 9, 11–12;                   Defendants’ Administrative Motion to File
 5
                                                              Under Seal (Dkt. 214), including that it
                       p. 7, l. 15;
 6                                                            contains Plaintiffs’ confidential commercial
                       p. 14, ll. 18–19;                     information, including information relating
 7                                                            to Plaintiffs’ customers (to which Plaintiffs
                                                              may owe a duty of confidentiality), contract
 8                                                            terms, and negotiation process, which could
 9                                                            cause serious commercial and competitive
                                                              harm to Plaintiffs by competitors if publicly
10                                                            disclosed.

11             5.        The proposed sealing is narrowly tailored because no less restrictive means exist

12 to protect Plaintiffs’ confidential, highly confidential, and trade secret information from public

13 disclosure. Disclosure of Plaintiffs’ information referenced above would create a substantial risk

14 of serious harm, including irreparable competitive harm, if publicly disclosed.

15             I declare under penalty of perjury under the laws of the United States of America that the

16 foregoing is true and correct.

17
                  th
18 Executed this 9 day of October, 2020, in San Francisco, California.
19

20                                                                   /s/ Jodie W. Cheng
                                                                     Jodie W. Cheng
21

22

23

24

25

26

27

28
     05829-00002E/12371162.1

                                                            -2-                   Case No. 3:19-cv-04238-MMC (RMI)
                                  DECLARATION OF J. CHENG ISO PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
